INTERCREDITOR AGREEMENT (2009-2) Dated as of November 10, 2009 AMONG WILMINGTON TRUST COMPANY, not in its individual capacity but solely as Trustee under the Continental Airlines Pass Through Trust 2009-2A and Continental Airlines Pass Through Trust 2009-2B NATIXIS S.A., ACTING THROUGH ITS NEW YORK BRANCH, as Class A Liquidity Provider and as Class B Liquidity Provider AND WILMINGTON TRUST COMPANY, not in its individual capacity except as expressly set forth herein but solely as Subordination Agent and Trustee TABLE OF CONTENTS Page ARTICLE IDEFINITIONS 2 SECTION 1.1.Definitions 2 ARTICLE IITRUST ACCOUNTS; CONTROLLING PARTY 19 SECTION 2.1.Agreement to Terms of Subordination; Payments from Monies Received Only 19 SECTION 2.2.Trust Accounts 20 SECTION 2.3.Deposits to the Collection Account and Special Payments Account 21 SECTION 2.4.Distributions of Special Payments 21 SECTION 2.5.Designated Representatives 23 SECTION 2.6.Controlling Party 23 ARTICLE IIIRECEIPT, DISTRIBUTION AND APPLICATIONOF AMOUNTS RECEIVED 25 SECTION 3.1.Written Notice of Distribution 25 SECTION 3.2.Distribution of Amounts on Deposit in the Collection Account 26 SECTION 3.3.Other Payments 29 SECTION 3.4.Payments to the Trustees and the Liquidity Providers 29 SECTION 3.5.Liquidity Facilities 30 ARTICLE IVEXERCISE OF REMEDIES 36 SECTION 4.1.Directions from the Controlling Party 36 SECTION 4.2.Remedies Cumulative 38 SECTION 4.3.Discontinuance of Proceedings 38 SECTION 4.4.Right of Certificateholders and the Liquidity Providers to Receive Payments Not to Be Impaired 39 SECTION 4.5.Undertaking for Costs 39 ARTICLE VDUTIES OF THE SUBORDINATION AGENT; AGREEMENTS OF TRUSTEES, ETC. 39 SECTION 5.1.Notice of Indenture Default or Triggering Event 39 SECTION 5.2.Indemnification 41 SECTION 5.3.No Duties Except as Specified in this Intercreditor Agreement 41 SECTION 5.4.Notice from the Liquidity Providers and Trustees 41 ARTICLE VITHE SUBORDINATION AGENT 41 SECTION 6.1.Authorization; Acceptance of Trusts and Duties 41 SECTION 6.2.Absence of Duties 42 SECTION 6.3.No Representations or Warranties as to Documents 42 SECTION 6.4.No Segregation of Monies; No Interest 42 i Page SECTION 6.5.Reliance; Agents; Advice of Counsel 42 SECTION 6.6.Capacity in Which Acting 43 SECTION 6.7.Compensation 43 SECTION 6.8.May Become Certificateholder 43 SECTION 6.9.Subordination Agent Required; Eligibility 43 SECTION 6.10.Money to Be Held in Trust 44 ARTICLE VIIINDEMNIFICATION OF SUBORDINATION AGENT 44 SECTION 7.1.Scope of Indemnification 44 ARTICLE VIIISUCCESSOR SUBORDINATION AGENT 44 SECTION 8.1.Replacement of Subordination Agent; Appointment of Successor 44 ARTICLE IXSUPPLEMENTS AND AMENDMENTS 45 SECTION 9.1.Amendments, Waivers, Possible Future Issuance of an Additional Class of Certificates, etc. 45 SECTION 9.2.Subordination Agent Protected 48 SECTION 9.3.Effect of Supplemental Agreements 49 SECTION 9.4.Notice to Rating Agencies 49 ARTICLE XMISCELLANEOUS 49 SECTION 10.1.Termination of Intercreditor Agreement 49 SECTION 10.2.Intercreditor Agreement for Benefit of Trustees, Liquidity Providers and Subordination Agent 49 SECTION 10.3.Notices 49 SECTION 10.4.Severability 50 SECTION 10.5.No Oral Modifications or Continuing Waivers 51 SECTION 10.6.Successors and Assigns 51 SECTION 10.7.Headings 51 SECTION 10.8.Counterpart Form 51 SECTION 10.9.Subordination 51 SECTION 10.10.Governing Law 53 SECTION 10.11.Submission to Jurisdiction; Waiver of Jury Trial; Waiver of Immunity. 53 ii BACK INTERCREDITOR AGREEMENT INTERCREDITOR AGREEMENT (this “Agreement”) dated as of November 10, 2009, among WILMINGTON TRUST COMPANY, a Delaware banking corporation (“WTC”), not in its individual capacity but solely as Trustee of each Trust (each as defined below); NATIXIS S.A., a French société anonyme, acting through its New York Branch, as Class A Liquidity Provider and Class B Liquidity Provider; and WILMINGTON TRUST COMPANY, not in its individual capacity except as expressly set forth herein, but solely as Subordination Agent and trustee hereunder (in such capacity, together with any successor appointed pursuant to Article VIII hereof, the “Subordination Agent”). WHEREAS, all capitalized terms used herein shall have the respective meanings referred to in Article I hereof; WHEREAS, pursuant to each Indenture, Continental will issue on a recourse basis up to (and including) two series of Equipment Notes to finance or refinance, as the case may be, the related Aircraft; WHEREAS, pursuant to the Financing Agreements, each Trust will acquire Equipment Notes having an interest rate equal to the Stated Interest Rate applicable to the Certificates to be issued by such Trust; WHEREAS, pursuant to the each Trust Agreement, the Trust created thereby proposes to issue a single class of Certificates (a “Class”) having the interest rate and the final distribution date described in such Trust Agreement on the terms and subject to the conditions set forth therein; WHEREAS, pursuant to the Underwriting Agreement, the Underwriters propose to purchase the Class A Certificates issued by the Class A Trust and the Class B Certificates issued by the Class B Trust in the aggregate face amount set forth opposite the name of such Trust on Schedule I thereto on the terms and subject to the conditions set forth therein; WHEREAS, the Class A Liquidity Provider proposes to enter into a revolving credit agreement relating to the Class A Certificates and the Class B Liquidity Provider proposes to enter into a revolving credit agreement relating to the Class B Certificates, in each case with the Subordination Agent, as agent for the Trustee of the applicable Trust, respectively, for the benefit of the Certificateholders of such Trust; and WHEREAS, it is a condition precedent to the obligations of the Underwriters under the Underwriting Agreement that the Subordination Agent, the Trustees and the Liquidity Providers agree to the terms of subordination set forth in this Agreement in respect of each Class of Certificates, and the Subordination Agent, the Trustees and the Liquidity
